EXHIBIT 10.1

VIASAT, INC.

EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AND RESTATED EFFECTIVE SEPTEMBER 18, 2013)

ViaSat, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby adopts the ViaSat, Inc. Employee Stock Purchase Plan
(the “Plan”). The purposes of the Plan are as follows:

(1)        To assist Employees of the Participating Companies in acquiring a
stock ownership interest in the Company.

(2)        To help Employees provide for their future security and to encourage
them to remain in the employment of the Participating Companies.

This Plan includes two components: a Code Section 423 Component (the “Section
423 Component”) and a non-Code Section 423 Component (the “Non-Section 423
Component”). It is the intention of the Company to have the Section 423
Component qualify as an “employee stock purchase plan” under Section 423 of the
Code. The provisions of the Section 423 Component, accordingly, shall be
construed so as to extend and limit participation on a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, this Plan authorizes the grant of Options under the
Non-Section 423 Component, which does not qualify as an “employee stock purchase
plan” under Section 423 of the Code; such Options granted under the
Non-Section 423 Component shall be granted pursuant to separate Offerings
containing such sub-plans, appendices, rules or procedures as may be adopted by
the Committee and designed to achieve tax, securities laws or other objectives
for Eligible Employees and the Participating Companies in locations outside of
the U.S. Except as otherwise provided herein, the Non-Section 423 Component will
operate and be administered in the same manner as the Section 423 Component.
Offerings intended to be made under the Non-Section 423 Component will be
designated as such by the Committee at or prior to the time of such Offering.

For purposes of this Plan, the Committee may designate separate Offerings under
the Plan, the terms of which need not be identical, in which Eligible Employees
of one or more Participating Companies will participate, even if the dates of
the applicable Offering Period(s) in each such Offerings are identical, provided
that the terms of participation are the same within each separate Offering as
determined under Section 423 of the Code.

 

1. DEFINITIONS

Whenever any of the following terms is used in the Plan with the first letter or
letters capitalized, it shall have the following meaning unless the context
clearly indicates to the contrary (such definitions to be equally applicable to
both the singular and the plural forms of the terms defined):

(a)        “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company or (ii) any
entity in which the Company has a significant equity interest, in either case as
determined by the Committee, whether now or hereafter existing (which, for
avoidance of doubt, shall include any Subsidiary).

(b)        “Authorization” has the meaning assigned to that term in Section 3(b)
hereof.



--------------------------------------------------------------------------------

(c)        “Board of Directors” or “Board” means the Board of Directors of the
Company.

(d)        “Code” means the U.S. Internal Revenue Code of 1986, as amended, and
the U.S. Treasury Regulations thereunder.

(e)        “Committee” means the committee appointed to administer the Plan
pursuant to Section 12 hereof.

(f)        “Company” means ViaSat, Inc., a Delaware corporation.

(g)        “Eligible Compensation” means, with respect to any Offering Period,
an Eligible Employee’s base pay or, for Participants in non-U.S. jurisdictions,
equivalent amounts as determined by the Committee. The Committee, in its
discretion, may, on a uniform and nondiscriminatory basis for each Offering,
establish a different definition of Eligible Compensation on a prospective
basis.

(h)        “Eligible Employee” means:

    (i)        an Employee (A) who does not, immediately after the Option is
granted, own stock possessing five percent or more of the total combined voting
power or value of all classes of stock of the Company, a Parent Corporation or a
Subsidiary Corporation; and (B) who has been employed by a Participating Company
for not less than five calendar days prior to a Grant Date (not including the
Grant Date for purposes of such calculation).

    (ii)        For purposes of this paragraph (h), the rules of Section 424(d)
of the Code with regard to the attribution of stock ownership shall apply in
determining the stock ownership of an individual, and stock which an Employee
may purchase under outstanding options shall be treated as stock owned by the
Employee.

    (iii)        Notwithstanding the foregoing, the Committee may exclude from
participation in the Plan or any Offering as an Eligible Employee:

         (A)        any Employee that is a “highly compensated employee” of the
Company or any Participating Company (within the meaning of Section 414(q) of
the Code), or that is such a “highly compensated employee” (1) with compensation
above a specified level, (2) who is an officer and/or (3) is subject to the
disclosure requirements of Section 16(a) of the Exchange Act, and/or

         (B)        any Employee who is a citizen or resident of a foreign
jurisdiction (without regard to whether they are also a U.S. citizen or a
resident alien (within the meaning of Section 7701(b)(1)(A) of the Code)) if
either (1) the grant of the Option is prohibited under the laws of the
jurisdiction governing such Employee, or (2) compliance with the laws of the
foreign jurisdiction would cause the Section 423 Component, any Offering or the
Option to violate the requirements of Section 423 of the Code; provided that any
exclusion in clauses (A), and/or (B) shall be applied in an identical manner
under each Offering to all Employees of the Participating Companies in such
Offering, in accordance with Treasury Regulation Section 1.423-2(e).

    (iv)        With respect to the Non-Section 423 Component, all of the
foregoing rules shall apply in determining who is an “Eligible Employee,” except
(A) the Committee may limit eligibility further within a Participating Company
so as to only designate some Employees of a Participating Company as Eligible
Employees, and (B) to the extent the foregoing eligibility rules are not
consistent with applicable local laws.



--------------------------------------------------------------------------------

(i)        “Employee” means an individual who renders services to a
Participating Company in the status of an employee within the meaning of
Section 3401(c) of the Code. “Employee” shall not include any independent
contractor or director of the Company or a Participating Company who does not
render services to the Company or a Participating Company in the status of an
employee within the meaning of Section 3401(c) of the Code. A Participant shall
be deemed to have ceased to be an Employee either upon the Participant ceasing
to provide services as an employee or upon the Subsidiary Corporation or
Affiliate employing the Participant ceasing to be a Participating Company. The
Company shall determine in good faith and in the exercise of its discretion
whether an individual has become or has ceased to be an Employee and the
effective date of such individual’s attainment or termination of such status.
For purposes of an individual’s participation in, or other rights under the
Plan, all such determinations by the Company shall be final, binding and
conclusive, notwithstanding that any court of law or governmental agency
subsequently makes a contrary determination.

(j)        “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

(k)        “Exercise Date” means, with respect to any Option, the last Trading
Day of the Offering Period for which the Option was granted.

(l)        “Fair Market Value” of a share of Stock as of a given date means the
closing price of a share of Stock on the principal exchange on which the Stock
is then trading, including, without limitation, The Nasdaq Stock Market, if any,
on such date, or, if shares were not traded on such date, then on the most
recent trading day during which a sale occurred.

(m)        “Grant Date” means, with respect to any Option, the date upon which
the Option is granted, as set forth in Section 3(a) hereof.

(n)        “Non-Section 423 Component” means the sub-plans, appendices, rules or
procedures, if any, adopted by the Committee as a part of this Plan, pursuant to
which Options that do not satisfy the requirements for “employee stock purchase
plans” that are set forth under Section 423 of the Code may be granted pursuant
to Offerings to non-U.S. Eligible Employees.

(o)        “Offering” means an offer under the Plan of an Option that may be
exercised during an Offering Period as further described in Sections 3 and 4.
Unless otherwise specified by the Committee, each Offering to the Eligible
Employees of the Company or a Participating Company shall be deemed a separate
Offering, even if the dates and other terms of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each separate Offering under the
Section 423 Component need not be identical, provided that the terms of the
Section 423 Component and an Offering together satisfy U.S. Treasury Regulation
Section 1.423-2(a)(2) and (a)(3).

(p)        “Offering Period” means the six-month periods commencing January 1
and July 1 of each Plan Year as specified in Section 3(a) hereof or such other
dates which are six months apart as determined by the Committee. Options shall
be granted on the Grant Date and exercised on the Exercise Date as provided in
Sections 3(a) and 4(a) hereof. The Committee may establish a different duration
for one or more Offering Periods or different commencing or ending dates for
such Offering Periods; provided, however, that no Offering Period may have a
duration exceeding 27 months.

(q)        “Option” means an option granted under the Plan to an Eligible
Employee to purchase shares of the Company’s Stock.



--------------------------------------------------------------------------------

(r)        “Option Price” has the meaning set forth in Section 4(b) hereof.

(s)        “Parent Corporation” means any corporation, other than the Company,
in an unbroken chain of corporations ending with the Company if, at the time of
the granting of the Option, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

(t)        “Participant” means an Eligible Employee who has complied with the
provisions of Section 3(b) hereof.

(u)        “Participating Company” means the Company and such present or future
Subsidiary Corporations or Affiliates of the Company as the Board of Directors
or the Committee shall from time to time designate; provided, however, that at
any given time, a Subsidiary that is a Participating Company in the Section 423
Component will not be a Participating Company in the Non-Section 423 Component.
The designation by the Committee of Participating Companies and changes in such
designations by the Committee shall not require stockholder approval. Only
Subsidiary Corporations may be designated as Participating Companies for
purposes of the Section 423 Component.

(v)        “Participating Company Group” means, at any point in time, the
Company and all other Subsidiary Corporations or Affiliates which are then
Participating Companies.

(w)        “Payday” means the regular and recurring established day for payment
of cash compensation to Employees of the Company or any Participating Company.

(x)        “Plan” means the ViaSat, Inc. Employee Stock Purchase Plan, including
both the Section 423 Component and the Non-Section 423 Component and any other
sub-plans or appendices hereto, as amended and restated.

(y)        “Plan Year” means the calendar year.

(z)        “Section 423 Component” means those Offerings under the Plan that are
intended to meet the requirements set forth in Section 423(b) of the Code.

(aa)        “Stock” means the Company’s common stock, $0.0001 par value.

(bb)        “Subsidiary Corporation” means any corporation, other than the
Company, in an unbroken chain of corporations beginning with the Company if, at
the time of the granting of the Option, each of the corporations other than the
last corporation in an unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

(cc)        “Termination Date” means the date a Participant ceases to be an
Eligible Employee.

(dd)        “Trading Day” means a day on which the national stock exchange upon
which the Stock is listed is open for trading.



--------------------------------------------------------------------------------

2. STOCK SUBJECT TO THE PLAN

Subject to the provisions of Section 9 hereof (relating to adjustments upon
changes in the Stock) and Section 11 hereof (relating to amendments of the
Plan), the Stock which may be sold pursuant to Options granted under the Plan
shall not exceed in the aggregate 2,550,000 shares, and may be unissued shares
or treasury shares or shares bought on the market for purposes of the Plan.
These 2,550,000 shares include shares that were available but not used under the
prior version of this Plan (i.e., the ViaSat, Inc. Employee Stock Purchase Plan
as amended and restated effective July 1, 2009) as well as 300,000 additional
shares that were made available for issuance for the first time as part of this
amended and restated Plan. All or any portion of such maximum number of shares
may be issued under the Section 423 Component.

 

3. GRANT OF OPTIONS

(a)        General Statement. The Company shall offer Options under the Plan to
all Eligible Employees in successive Offering Periods. Each Option shall be
granted on the Grant Date of an Offering Period and shall expire on the Exercise
Date immediately after the automatic exercise of the Option pursuant to
Section 4(a) hereof. The number of shares of Stock subject to each Option shall
equal the payroll deductions authorized by each Participant in accordance with
subsection (b) hereof for the Offering Period (or, if applicable, the
contributions by each Participant in accordance with subsection (d) or
(e) hereof), divided by the Option Price, except with respect to fractional
shares as provided in Section 4(a); provided, however, that the maximum number
of shares subject to any Option shall not exceed 100,000. If by reason of the
foregoing limitation any portion of the balance in a Participant’s account under
the Plan is not applied to the purchase of Stock on an Exercise Date, the
Company shall pay to the Participant such amount in cash in one lump sum within
60 days following such Exercise Date, without any interest thereon, unless
otherwise required by local law for Participants in non-U.S. jurisdictions.
Further, the Committee may limit the number or value of the shares of Stock made
available for purchase in a qualified period (e.g., 12 month period) by
Participants in specified countries or working for specified Participating
Companies, if necessary to avoid securities law filings, achieve tax objectives
or to meet other Company compliance objectives in particular non-U.S.
jurisdictions, provided that any such limitation is imposed under the
Non-Section 423 Component or, with respect to any Offering under the Section 423
Component, is imposed on an equal basis to all Participants under such Offering
or as otherwise permitted in accordance with Section 423 of the Code.

(b)        Election to Participate; Payroll Deduction Authorization. Except as
provided in subsection (d) or (e) hereof, an Eligible Employee shall participate
in the Plan only by means of payroll deduction. Each Eligible Employee who
elects to participate in the Plan shall deliver to the Company during the
calendar month preceding a Grant Date and no later than five calendar days
before such Grant Date (or such shorter or longer period as may be determined by
the Committee) a completed and executed written payroll deduction authorization
in a form prepared by the Company (the “Authorization”). An Eligible Employee’s
Authorization shall give notice of such Eligible Employee’s election to
participate in the Plan for the next following Offering Period and subsequent
Offering Periods and shall designate such Participant’s payroll deduction
election. The cash compensation payable to a Participant for an Offering Period
shall be reduced each Payday through a payroll deduction in an amount equal to
the stated withdrawal amount specified in the Authorization payable on such
Payday, and such amount shall be credited to the Participant’s account under the
Plan. Any Authorization shall remain in effect until the Eligible Employee
amends the same pursuant to this subsection, withdraws pursuant to Section 5 or
ceases to be an Eligible Employee pursuant to Section 6.



--------------------------------------------------------------------------------

The Committee may adopt rules and procedures for the implementation and
administration of payroll deduction elections and the grant and exercise of
Options under the Plan, including the following:

                    (i)         whether a Participant’s payroll deduction
election may be stated in terms of a dollar amount on each Payday, a percentage
of Eligible Compensation on each Payday or in any other manner; provided that,
in the absence of any determination by the Committee, a Participant’s payroll
deduction election shall be stated in terms of a percentage of such
Participant’s Eligible Compensation on each Payday;

                    (ii)         any minimum or maximum dollar or percentage
limitations that apply to a Participant’s payroll deduction election; provided
that, in the absence of any determination by the Committee, the minimum payroll
deduction to be made by a Participant per Payday is $10.00 (if a specific amount
is selected) or 1% of Eligible Compensation (if a specific percentage is
selected); provided, further, that in the absence of any determination by the
Committee, the maximum payroll deduction to be made by a Participant per Payday
is 5% of Eligible Compensation;

                    (iii)         determination of the exchange ratio applicable
to amounts withheld in a currency other than U.S. dollars; and

                    (iv)         determination of the date and manner by which
the Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan.

All such actions by the Company with respect to the Section 423 Component shall
be consistent with the requirement under Section 423(b)(5) of the Code that all
Participants shall have equal rights and privileges within the meaning of such
section, except for differences that may be mandated by local law and that are
consistent with Section 423(b)(5) of the Code.

(c)        $25,000 Limitation. No Eligible Employee shall be granted an Option
under the Plan which permits his or her rights to purchase Stock under the Plan
and under all other employee stock purchase plans of the Company, any Parent
Corporation or any Subsidiary Corporation subject to Section 423 to accrue at a
rate which exceeds the $25,000 limit set forth in Section 423(b)(8) of the Code.
If by reason of the foregoing limitation any portion of the balance in a
Participant’s account under the Plan is not applied to the purchase of Stock on
an Exercise Date, the Company shall pay to the Participant such amount in cash
in one lump sum within 60 days following such Exercise Date.

(d)        Leaves of Absence. During a leave of absence meeting the requirements
of Treasury Regulation Section 1.421-1(h)(2), a Participant may continue to
participate in the Plan by making cash payments to the Company on each Payday
equal to the amount of the Participant’s payroll deductions under the Plan for
the Payday immediately preceding the first day of such Participant’s leave of
absence.

(e)        Foreign Employees. Notwithstanding any other provisions of the Plan
to the contrary, in non-U.S. jurisdictions where participation in the Plan
through payroll deductions is prohibited, the Committee may provide that an
Eligible Employee may elect to participate through contributions to his or her
account under the Plan in a form acceptable to the Committee in lieu of or in
addition to payroll deductions; provided, however, that, for any Offering under
the Section 423 Component, the Committee must determine that any alternative
method of contribution is applied on an equal and uniform basis to all Eligible
Employees in the Offering.



--------------------------------------------------------------------------------

4. EXERCISE OF OPTIONS; OPTION PRICE

(a)        General Statement. Each Participant automatically and without any act
on such Participant’s part shall be deemed to have exercised such Participant’s
Option on the Exercise Date to the extent that the balance then in the
Participant’s account under the Plan is sufficient to purchase at the Option
Price whole shares of the Stock subject to the Option. Any cash in lieu of
fractional shares of Stock remaining after the purchase of whole shares of Stock
upon exercise of an Option will be credited to such Participant’s account and
carried forward and applied toward the purchase of whole shares of Stock
pursuant to the Option, if any, granted to such Participant for the next
following Offering Period. Fractional shares will not be issued.

(b)        Option Price Defined. The option price per share of Stock (the
“Option Price”) to be paid by a Participant upon the exercise of the
Participant’s Option shall be equal to 85% of the lesser of the Fair Market
Value of a share of Stock on the Exercise Date or the Fair Market Value of a
share of Stock on the Grant Date.

(c)        Delivery of Shares. As soon as practicable after the exercise of any
Option, the Company will deliver to the Participant or his or her nominee the
whole shares of Stock purchased by the Participant from funds credited to the
Participant’s account under the Plan. Shares issued pursuant to the Plan may be
evidenced in such manner as the Committee may determine and may be issued in
certificated form or issued pursuant to book-entry procedures. The Company may
permit or require that shares be deposited directly with a broker designated by
the Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time,
and/or may establish procedures to permit tracking of dispositions of shares. In
the event the Company is required to obtain authority from any commission or
agency to issue any such shares, the Company shall seek to obtain such
authority. The inability of the Company to obtain authority from any such
commission or agency which the Committee in its absolute discretion deems
necessary for the lawful issuance of any such shares shall relieve the Company
from liability to any Participant except to pay to the Participant the amount of
the balance in the Participant’s account in cash in one lump sum.

(d)        Pro Rata Allocations. If the total number of shares of Stock for
which Options are to be exercised on any Exercise Date exceeds the lesser of
(i) the number of shares of Stock that were available for sale under the Plan on
the Grant Date of the applicable Offering Period or (ii) the number of shares
remaining unsold under the Plan (after deduction of all shares for which Options
have theretofore been exercised) on such Exercise Date, the Committee shall make
a pro rata allocation of the available remaining shares in as nearly a uniform
manner as shall be practicable and any balance of payroll deductions credited to
the accounts of Participants which have not been applied to the purchase of
shares of Stock shall be paid to such Participants in cash in one lump sum
within 60 days after the Exercise Date.



--------------------------------------------------------------------------------

5. WITHDRAWAL FROM THE PLAN

(a)        General Statement. Any Participant may withdraw from participation
under the Plan at any time except the Company may create an administrative rule
that prohibits a Participant from withdrawing during the last ten days of any
Offering Period (or such shorter or longer period as may be determined by the
Committee). A Participant who wishes to withdraw from the Plan must deliver to
the Company a notice of withdrawal in a form prepared by the Company (the
“Withdrawal Election”) prior to the Exercise Date and within the deadline
established by the Company. Upon receipt of a Participant’s Withdrawal Election,
the Company shall pay to the Participant the amount of the balance in the
Participant’s account under the Plan in cash in one lump sum within 60 days.
Upon receipt of a Participant’s Withdrawal Election by the Company, the
Participant shall cease to participate in the Plan and the Participant’s Option
shall terminate.

(b)        Eligibility Following Withdrawal. A Participant who withdraws from
the Plan and who is still an Eligible Employee shall be eligible to participate
again in the Plan as of any subsequent Grant Date by delivering to the Company
an Authorization pursuant to Section 3(b) hereof.

 

6. TERMINATION OR TRANSFER OF EMPLOYMENT

(a)        Termination of Employment Other than by Death. If a Participant
ceases to be an Eligible Employee other than due to death, the Participant’s
participation in the Plan automatically and without any act on the Participant’s
part shall terminate as of the Termination Date. The Company will pay to the
Participant the amount of the balance in the Participant’s account under the
Plan within 60 days following the Termination Date. Upon a Participant’s
termination of employment covered by this Section 6(a), the Participant’s
Authorization, interest in the Plan and Option under the Plan shall terminate.

(b)        Termination By Death. If a Participant ceases to be a Eligible
Employee due to death, the executor of the Participant’s will or the
administrator of the Participant’s estate by written notice to the Company may
request payment of the balance in the Participant’s account under the Plan, in
which event the Company shall make such payment as soon as practicable after
receiving such notice; upon receipt of such notice the Participant’s
Authorization, in the Plan and Option under the Plan shall terminate. If the
Company does not receive such notice prior to the next Exercise Date, the
Participant’s Option shall be deemed to have been exercised on such Exercise
Date and any cash remaining in such Participant’s account thereafter shall be
distributed in cash pursuant to Section 5(a) hereof.

(c)        Transfer of Employment. A transfer of employment from one
Participating Company to another shall not be treated as a termination of
employment. If a Participant transfers employment from the Company or any
Participating Company participating in the Section 423 Component to a
Participating Company participating in the Non-Section 423 Component, he or she
shall immediately cease to participate in the Section 423 Component; however,
any Contributions made for the Offering Period in which such transfer occurs
shall be transferred to the Non-Section 423 Component, and such Participant
shall immediately join the then current Offering under the Non-Section 423
Component upon the same terms and conditions in effect for his or her
participation in the Section 423 Component, except for such modifications
otherwise applicable for Participants in such Offering. A Participant who
transfers employment from a Participating Company participating in the
Non-Section 423 Component to the Company or any Participating Company
participating in the Section 423 Component shall remain a Participant in the
Non-Section 423 Component until the earlier of (i) the end of the current
Offering Period under the Non-Section 423 Component, or (ii) the Grant Date of
the first Offering Period in which he or she is eligible to participate
following such transfer. Notwithstanding the foregoing, the Committee may
establish different rules to govern transfers of employment between companies
participating in the Section 423 Component and the Non-Section 423 Component,
consistent with the applicable requirements of Section 423 of the Code.



--------------------------------------------------------------------------------

7. RESTRICTION UPON ASSIGNMENT

An Option granted under the Plan shall not be transferable other than by will or
the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant. Except as provided in
Section 6(b) hereof, an Option may not be exercised to any extent except by the
Participant. The Company shall not recognize and shall be under no duty to
recognize any assignment or alienation of the Participant’s interest in the
Plan, the Participant’s Option or any rights under the Participant’s Option.

 

8. NO RIGHTS OF STOCKHOLDERS UNTIL SHARES ISSUED

With respect to shares of Stock subject to an Option, a Participant shall not be
deemed to be a stockholder of the Company, and the Participant shall not have
any of the rights or privileges of a stockholder, until such shares have been
issued to the Participant or his or her nominee following exercise of the
Participant’s Option. No adjustments shall be made for dividends (ordinary or
extraordinary, whether in cash securities, or other property) or distribution or
other rights for which the record date occurs prior to the date of such
issuance, except as otherwise expressly provided herein.

 

9. CHANGES IN THE STOCK; ADJUSTMENTS OF AN OPTION

Whenever any change is made in the Stock by reason of a stock split, stock
dividend, recapitalization or other subdivision, combination, or
reclassification of shares, appropriate action shall be taken by the Committee
to adjust accordingly the number of shares of Stock subject to the Plan pursuant
to Section 2 above, the maximum number of shares of Stock a Participant may
purchase during an Offering Period pursuant to Section 3(a) above, and the
number and the Option Price of shares of Stock subject to the Options
outstanding under the Plan to preserve, but not increase, the rights of
Participants hereunder.

 

10. USE OF FUNDS; NO INTEREST PAID

All funds received or held by the Company under the Plan shall be included in
the general funds of the Company free of any trust or other restriction and may
be used for any corporate purpose, except for funds contributed under Offerings
in which the local law of a non-U.S. jurisdiction requires that contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party for Participants in
non-U.S. jurisdictions. No interest will be paid to any Participant or credited
to any Participant’s account under the Plan with respect to such funds, except
as may be required by local law in a non-U.S. jurisdiction. If the segregation
of funds and/or payment of interest on any Participant’s account is so required,
such provisions shall apply to all Participants in the relevant Offering except
to the extent otherwise permitted by U.S. Treasury Regulation
Section 1.423-2(f). With respect to any Offering under the Non-Section 423
Component, the payment of interest shall apply as determined by the Committee.

 

11. AMENDMENT OF THE PLAN

The Board of Directors or the Committee may amend, suspend, or terminate the
Plan at any time and from time to time, provided that approval of the Company’s
stockholders shall be required to amend the Plan (a) to increase the number of
shares of Stock, or change the type of securities, reserved for sale pursuant to
Options under the Plan, (b) to decrease the Option Price below a price computed
in the manner stated in Section 4(b) hereof, (c) to alter the requirements for
eligibility to participate in the Plan or (d) in any manner that would cause the
Section 423 Component to no longer constitute an “employee stock purchase plan”
within the meaning of Section 423(b) of the Code.



--------------------------------------------------------------------------------

In the event the Board of Directors or the Committee determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Board of Directors or the Committee may, to the extent
permitted under Section 423 of the Code with respect to Offerings under the
Section 423 Component, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(a)        amending the Plan to conform with the safe harbor definition under
the Financial Accounting Standards Board Accounting Standards Codification Topic
718 (or any successor thereto), including with respect to an Offering Period
underway at the time;

(b)        altering the Option Price for any Offering Period including an
Offering Period underway at the time of the change in Option Price;

(c)        shortening any Offering Period so that the Offering Period ends on a
new Exercise Date, including an Offering Period underway at the time of the
Board of Directors or Committee action; and

(d)        reducing the maximum percentage of Eligible Compensation a
Participant may elect to contribute; and

(e)        reducing the maximum number of shares of Stock a Participant may
purchase during any Offering Period.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

 

12. ADMINISTRATION BY COMMITTEE; RULES AND REGULATIONS

(a)        Appointment of Committee. The Plan shall be administered by the
Committee, which shall be composed of two or more members of the Board of
Directors, each of whom is both a “non-employee director” as defined by
Rule 16b-3 under the Exchange Act and an “outside director” for purposes of
Section 162(m) of the Code. Each member of the Committee shall serve for a term
commencing on a date specified by the Board of Directors and continuing until
the member dies or resigns or is removed from office by the Board of Directors.
The Committee at its option may utilize the services of an agent to assist in
the administration of the Plan including establishing and maintaining an
individual securities account under the Plan for each Participant.

(b)        Duties and Powers of Committee. It shall be the duty of the Committee
to conduct the general administration of the Plan in accordance with the
provisions of the Plan. The Committee shall have the power to interpret the Plan
and the terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan. For the avoidance of doubt, the Committee shall
also have the exclusive authority to determine which Participating Companies
shall participate in the Non-Section 423 Component and which shall participate
in the Section 423 Component.

(c)        Majority Rule. The Committee shall act by a majority of its members
in office. The Committee may act either by vote at a meeting or by a memorandum
or other written instrument signed by a majority of the Committee.



--------------------------------------------------------------------------------

(d)        Compensation; Professional Assistance; Good Faith Actions. All
expenses and liabilities incurred by members of the Committee in connection with
the administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company and its
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options, and
all members of the Committee shall be fully protected by the Company in respect
to any such action, determination, or interpretation.

 

13. NO RIGHTS AS AN EMPLOYEE

Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company, a Parent Corporation or a Subsidiary Corporation or an Affiliate or to
affect the right of the Company, any Parent Corporation or any Subsidiary
Corporation or Affiliate to terminate the employment of any person (including
any Eligible Employee or Participant) at any time, with or without cause.

 

14. MERGER, ACQUISITION OR LIQUIDATION OF THE COMPANY

In the event of the merger or consolidation of the Company into another
corporation, the acquisition by another corporation of all or substantially all
of the Company’s assets or 50% or more of the Company’s then outstanding voting
stock, the liquidation or dissolution of the Company or any other reorganization
of the Company, the Exercise Date with respect to outstanding Options shall be
the business day immediately preceding the effective date of such merger,
consolidation, acquisition, liquidation, dissolution, or reorganization (or on
such other prior date as is determined by the Committee) unless the Committee
shall, in its sole discretion, provide for the assumption or substitution of
such Options in a manner complying with Section 424(a) of the Code.

 

15. TERM; APPROVAL BY STOCKHOLDERS

This amended and restated Plan shall be effective on the date it is approved by
the stockholders of the Company. The amended and restated Plan shall be
submitted for the approval of the Company’s stockholders within 12 months after
the date of the Board’s initial adoption of the amended and restated Plan. No
Options granted under this amended and restated Plan shall be exercised, and no
shares of Stock shall be issued hereunder, until this amended and restated Plan
shall have been approved by the stockholders of the Company. In the event this
amended and restated Plan shall not have been approved by the stockholders of
the Company prior to the end of said 12-month period, all Options granted under
this amended and restated Plan shall be canceled and become null and void
without being exercised.

The Plan shall terminate upon such date as is determined by the Company in its
sole discretion. The Plan shall automatically be suspended on the date on which
all shares available for issuance under the Plan shall have been sold pursuant
to Options exercised under the Plan pending approval of an increase in the
number of shares available for issuance under the Plan. No Option may be granted
during any period of suspension of the Plan or after termination of the Plan.



--------------------------------------------------------------------------------

16. EFFECT UPON OTHER PLANS

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, any Parent Corporation or any Subsidiary
Corporation. Nothing in this Plan shall be construed to limit the right of the
Company, any Parent Corporation or any Subsidiary Corporation (a) to establish
any other forms of incentives or compensation for Employees of the Company, any
Parent Corporation or any Subsidiary Corporation or (b) to grant or assume
options otherwise than under this Plan in connection with any proper corporate
purpose, including, but not by way of limitation, the grant or assumption of
options in connection with the acquisition, by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.

 

17. CONDITIONS TO ISSUANCE OF SHARES.

The Company shall not be required to issue or deliver any certificate or
certificates for, or make any book entries evidencing, shares of Stock purchased
upon the exercise of Options prior to fulfillment of all the following
conditions:

(a)        The admission of such shares to listing on all stock exchanges, if
any, on which the Stock is then listed;

(b)        The completion of any registration or other qualification or
exemption of such shares under any federal, state, local or foreign law or under
the rulings or regulations of the Securities and Exchange Commission or any
other governmental regulatory body which the Committee shall, in its absolute
discretion, deem necessary or advisable;

(c)        The obtaining of any approval or other clearance from any federal,
state, local or foreign governmental agency which the Committee shall, in its
absolute discretion, determine to be necessary or advisable;

(d)        The payment to the Company of all amounts which it or the employer is
required to withhold under federal, state, local or foreign law upon grant,
exercise of the Option or sale of shares of Stock; and

(e)        The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

18. TAX WITHHOLDING

At the time a Participant’s Option is granted or exercised, in whole or in part,
or at the time a Participant disposes of some or all of the shares of Stock he
or she acquires under the Plan, the Participant shall make adequate provision
for the federal, state, local and foreign income, social insurance and other
payroll tax, payment on account, withholding obligations and employer social
contribution liability due from a Participant, if any, of the Participating
Company Group which arise upon the grant or exercise of the Option or upon such
disposition of shares, respectively. The Committee may implement appropriate
procedures to ensure that such tax withholding obligations are met. Those
procedures may include, without limitation, increased withholding from an
employee’s current compensation, cash payments to the Company or another
Participating Company by an Employee, or a sale of a portion of the Stock
purchased under the Plan, which sale may be required and initiated by the
Company.



--------------------------------------------------------------------------------

19. CONFORMITY TO SECURITIES LAWS

Notwithstanding any other provision of this Plan, the participation in this Plan
and all elections thereunder shall be subject to, and may be limited by, such
rules and restrictions as the Committee may prescribe in order to comply with
all applicable federal, state, local and foreign securities or exchange control
laws. Without limiting the generality of the foregoing, this Plan and
participation in this Plan by any individual who is then subject to Section 16
of the Exchange Act shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Plan shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

 

20. NOTIFICATION OF DISPOSITION

Each Participant who is a participant in the Section 423 Component shall give
prompt notice to the Company of any disposition or other transfer of any shares
of Stock purchased upon exercise of an Option if such disposition or transfer is
made (a) within two years from the Grant Date of the Option or (b) within one
year after the transfer of such shares to such Participant upon exercise of such
Option. Such notice shall specify the date of such disposition or other transfer
and the amount realized, in cash, other property, assumption of indebtedness or
other consideration, by the Participant in such disposition or other transfer.

 

21. NOTICES

Any notice to be given under the terms of the Plan to the Company shall be
addressed to the Company in care of its Secretary at the Company’s principal
executive offices and any notice to be given to any Eligible Employee or
Participant shall be addressed to such Employee at such Employee’s last physical
address as reflected in the Company’s records or to such Employee’s
Company-provided e-mail address. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to it,
him or her. Any notice which is required to be given to an Eligible Employee or
a Participant shall, if the Eligible Employee or Participant is then deceased,
be given to the Eligible Employee’s or Participant’s personal representative if
such representative has previously informed the Company of his or her status and
address by written notice under this Section. Any notice shall have been deemed
duly given if personally delivered, sent by e-mail to an Employee as provided
above or if enclosed in a properly sealed envelope or wrapper addressed as
aforesaid at the time it is deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service or
other applicable governmental postal service in a non-U.S. jurisdiction.

 

22. HEADINGS

Headings are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.



--------------------------------------------------------------------------------

23. EQUAL RIGHTS AND PRIVILEGES

All Eligible Employees granted Options pursuant to an Offering under the
Section 423 Component shall have equal rights and privileges so that the
Section 423 Component of the Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 of the Code, except for differences approved
by the Committee pursuant to Section 24 that are consistent with
Section 423(b)(5) of the Code. Any provision of the Section 423 Component of the
Plan that is inconsistent with Section 423 of the Code will, without further act
or amendment by the Company, the Board of Directors or the Committee, be
reformed to comply with the equal rights and privileges requirement of
Section 423 of the Code. Participants participating in the Non-Section 423
Component need not have the same rights and privileges as Employees
participating in the Section 423 Component.

 

24. RULES FOR FOREIGN JURISDICTIONS

Notwithstanding any provision to the contrary in the Plan, the Committee may
adopt such sub-plans or appendices relating to the operation and administration
of the Plan as are necessary or appropriate to permit the participation in the
Plan by Employees who are foreign nationals or employed in non-U.S.
jurisdictions, which sub-plans or appendices may be designed to govern Offerings
under the Section 423 Component or the Non-Section 423 Component, as determined
by the Committee. The rules of such appendices or sub-plans may take precedence
over other provisions of this Plan, with the exception of Sections 2, 11 and 15,
but unless otherwise superseded by the terms of such sub-plan or appendix, the
provisions of this Plan shall govern the operation of such sub-plans or
appendices. Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules and procedures regarding the exclusion of
particular Subsidiaries from participation in the Plan, eligibility to
participate, the definition of Eligible Compensation, handling of payroll
deductions or other contributions by Participants, payment of interest,
conversion of local currency, data privacy security, payroll tax, withholding
procedures, establishment of bank or trust accounts to hold payroll deductions
or contributions, determination of beneficiary designation requirements, and
handling of stock certificates. The Committee also is authorized to determine
that, to the extent permitted by U.S. Treasury Regulation Section 1.423-2(f),
the terms of an Option granted under the Plan or an Offering to citizens or
residents of a non-U.S. jurisdiction will be less favorable than the terms of
Options granted under the Plan or the same Offering to Employees resident solely
in the U.S. To the extent any sub-plan or appendix or other changes approved by
the Committee are inconsistent with the requirements of Section 423 of the Code
or would jeopardize the tax-qualified status of the Section 423 Component, the
change shall cause the Participating Companies affected thereby to be considered
Participating Companies in a separate Offerings under the Non-Section 423
Component instead of the Section 423 Component. The Committee shall not be
required to obtain the approval of the stockholders of the Company prior to the
adoption, amendment or termination of any such sub-plan, appendix, rules or
procedures.



--------------------------------------------------------------------------------

25. SECTION 409A OF THE CODE

The Section 423 Component of the Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A. The Non-Section 423 Component is intended to be exempt from
the application of Section 409A of the Code under the short-term deferral
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Committee determines that an
Option granted under the Plan may be subject to Section 409A of the Code or that
any provision in the Plan would cause an Option under the Plan to be subject to
Section 409A of the Code, the Committee may amend the terms of the Plan and/or
of an outstanding Option granted under the Plan, or take such other action the
Committee determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding Option or future Option that
may be granted under the Plan from or to allow any such Options to comply with
Section 409A of the Code, but only to the extent any such amendments or action
by the Committee would not violate Section 409A of the Code. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the Option to purchase Stock under the Plan that is intended to be
exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee with respect thereto.

 

26. TAX-QUALIFICATION

Although the Company may endeavor to (a) qualify an Option for favorable tax
treatment under the laws of the United States or non-U.S. jurisdictions or
(b) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including Section 25. The
Company shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on Participants under the Plan.

 

27. REPORTS

Individual accounts will be maintained for each Participant in the Plan.
Statements of account will be given to participating Eligible Employees at least
annually, which statements will set forth the amounts of contributions, the
Option Price, the number of shares of Stock purchased and the remaining cash
balance, if any.

 

28. DATES AND TIMES

All references in the Plan to a date or time are intended to refer to dates and
times determined pursuant to U.S. Pacific Time. Business days for purposes of
the Plan are U.S. business days.